Citation Nr: 1100678	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-50 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by erectile dysfunction, claimed as secondary to service-
connected chronic lumbosacral strain.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, asserted 
to be secondary to the service-connected chronic lumbosacral 
strain.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased disability rating for service-
connected residuals of a bilateral mandible fracture, currently 
evaluated as 20 percent disabling.




REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and C.W.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2007 and August 2008 rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In August 2009, the Veteran presented testimony at a personal 
hearing conducted at the Little Rock RO before a Decision Review 
Officer (DRO).  In June 2010, the Veteran testified at a personal 
hearing, conducted via videoconferencing, which was chaired by 
the undersigned Acting Veterans Law Judge (VLJ). Transcripts of 
both of these hearings have been associated with the Veteran's 
claims folder.

Further, the Board acknowledges a recent holding of the United 
States Court of Appeals for Veterans Claims (Court) which held 
that a claim for service connection for psychiatric symptoms 
should not be limited to consideration of a specific diagnosis 
where the pleadings and evidence suggest a claim of broader 
scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Such is the 
case here.  While the Veteran stated in March 2010 that he wished 
to perfect an appeal as to the continued denial of his claim for 
service connection for depression-thereby implying that he did 
not wish to appeal his PTSD claim, he subsequently testified and 
submitted evidence relating to a PTSD disability.  Further, the 
record suggests that the Veteran's psychiatric condition is 
variously diagnosed.  Accordingly, the Board will consider both 
the totality of the Veteran's variously diagnosed psychiatric 
condition and has characterized this aspect of his appeal as 
listed on the title page of this decision.  

In this regard the Board observes that there can be no harm to 
the Veteran by the Board's reclassification of the issues on 
appeal as these previously denied issues are being reopened and 
as the underlying de novo service connection claims are being 
remanded for further development as discussed in detail below.  
In addition, the claim for an increased disability rating for the 
service-connected bilateral mandible fracture residuals is also 
being remanded.  All three of these issues remaining on appeal 
are addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence of record does not indicate that the 
Veteran's service-connected chronic lumbosacral strain has 
caused, or aggravated, his erectile dysfunction.  

2.  In an unappealed rating action dated in January 2007, the RO 
denied service connection for PTSD and service connection for an 
acquired psychiatric disorder (characterized as anxiety with 
depression), asserted to be secondary to the service-connected 
chronic lumbosacral strain.

3.  Additional evidence received since the January 2007 rating 
action is neither cumulative nor redundant, and raises the 
possibility of substantiating the claims for service connection 
for PTSD and for an acquired psychiatric disorder, asserted to be 
secondary to the service-connected chronic lumbosacral strain.  


CONCLUSIONS OF LAW

1.  A disability manifested by erectile dysfunction is not due 
to, the result of, or aggravated by, the Veteran's service-
connected chronic lumbosacral strain.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.310 (2010).  

2.  The January 2007 rating action, which denied service 
connection for PTSD and for an acquired psychiatric disorder, 
asserted to be secondary to the service-connected chronic 
lumbosacral strain, is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence having been received, the claims 
for service connection for PTSD and for an acquired psychiatric 
disability, asserted to be secondary to the service-connected 
chronic lumbosacral strain, are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, and as will be explained in further detail in the following 
decision, the Board is granting in full the Veteran's application 
to reopen the previously denied issues of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
As such, the Board finds that any error related to VA's duties to 
notify and to assist the Veteran in the development of his claim, 
pursuant to the VCAA, is harmless and need not be further 
discussed.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the Veteran's claim for service connection for a 
disability manifested by erectile dysfunction, asserted to be 
secondary to the service-connected chronic lumbosacral strain, 
the Board notes that VA issued a VCAA notice letter to the 
Veteran in April 2008.  This letter informed the Veteran of what 
evidence was required to substantiate his secondary service 
connection claim and of his and VA's respective duties for 
obtaining evidence.  The correspondence also informed him of the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was accomplished prior to the 
initial AOJ adjudication that denied the claim, the timing of the 
notice complies with the express requirements of the law as found 
by the Court in Pelegrini.

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

Here, the Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his secondary service connection claim and that 
there is no reasonable possibility that further assistance would 
aid in substantiating this issue.  In particular, the record 
contains the Veteran's service treatment records, VA outpatient 
medical records, and VA examination reports.  

In this regard, the Board observes that, according to a May 2006 
VA treatment note, the Veteran had been denied Social Security 
Administration (SSA) disability benefits.  The Board aware that 
VA's duty to assist includes obtaining SSA records when 
appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records that 
are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any fact 
that is of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  In this case, the record does not describe the 
disability underlying the Veteran's claim for benefits from the 
SSA, nor has the Veteran or his representative indicated that 
such records are relevant or requested that VA obtain such 
records. 

In short, in the absence of any indication from the Veteran or 
his representative that the records maintained by the SSA are 
relevant to the issues currently before the Board, remanding this 
case in order to obtain such records would serve no useful 
purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) 
[VA is not obligated to obtain records which are not pertinent to 
the issue on appeal].  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support the claim."   See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

Further, as the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination in June 
2009.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2010).  The Veteran and his representative have not contended 
otherwise. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

All appropriate due process concerns have been satisfied.  See 38 
C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
secondary service connection claim.  He exercised the option of a 
personal hearing and was afforded one in August 2009 and June 
2010 as detailed in the Introduction.  Thus, the Board will 
proceed to a decision.  


II.  Analysis

      A.  Service Connection For A Disability Manifested By 
Erectile Dysfunction, Asserted To Be Secondary To The 
Service-Connected Chronic Lumbosacral Strain

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the Board observes that the Veteran has not 
contended that his erectile dysfunction is directly due to his 
military service.  Moreover, there is nothing in the Veteran's 
service treatment records or elsewhere in the claims folder which 
even remotely suggest that such is the case.  Instead, the 
Veteran has consistently alleged that his erectile dysfunction is 
the result of the medication he is taking for his service-
connected back disability.  See the June 2010 hearing transcript, 
page 16.  The Board's discussion will therefore be devoted 
exclusively to the matter of secondary service connection.

With respect to the first Wallin element, the evidence of record 
indicates that the Veteran has been diagnosed with erectile 
dysfunction.  See, e.g., a February 2009 treatment record.  
Indeed, the Veteran has testified that he experiences erectile 
dysfunction.  He is competent to report symptoms he experiences.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Evidence of a 
current disability has therefore been demonstrated. 

With respect to the second Wallin element (evidence of a service-
connected disability), the Veteran was granted service connection 
for a low back disability by the RO in a February 1993 decision.  
Currently, this disorder, which is characterized as chronic 
lumbosacral strain, is evaluated as 40 percent disabling.  

With respect to the third Wallin element, after reviewing the 
Veteran's clams folder and providing a physical examination in 
June 2009, the VA examiner determined that the Veteran's 
"erectile dysfunction is not related to the medications that he 
takes for his lumbosacral strain."  Instead, "[t]here are other 
medications that he is taking that commonly cause erectile 
dysfunction, in particular the diuretics that he is on for his 
[non service-connected] high blood pressure."  There are no 
competent opinions to the contrary. 

To the extent that the Veteran contends that a relationship 
exists between his erectile dysfunction and his service-connected 
low back disability (including the medication taken for this 
disorder), any such statements offered in support of this matter 
do not constitute competent evidence and cannot be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, the evidence of 
record does not indicate that the Veteran has the medical 
training or experience necessary to comment on complicated medial 
questions such as the etiology of his erectile dysfunction. 

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
disability manifested by erectile dysfunction, claimed as 
secondary to service-connected lumbosacral strain.  Of particular 
importance to the Board in this matter are the facts that 
competent evidence of record indicates that the Veteran's 
disability is due to the medication he takes for his nonservice-
connected disabilities and that no contrary medical opinions have 
been received.  Accordingly, the Veteran's secondary service 
connection claim is denied. 

      B.  New And Material Claims

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in May 
2006, the claim will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, the regulations governing PTSD were recently 
amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 
13, 2010).  Specifically, this amendment eliminates the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to his/her fear of hostile military or terrorist activity and a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor-
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service.  Id.  

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  

Here, when the RO confirmed a prior denial of the Veteran's claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD, in January 2007, the record contained the Veteran's 
service treatment records, VA treatment records, VA examination 
reports and statements from the Veteran.  Upon review of this 
evidence, the RO concluded that the claims folder contained no 
competent evidence showing a connection between an acquired 
psychiatric disorder and his service-connected chronic 
lumbosacral strain.  The RO also stated the Veteran had not 
submitted credible evidence of an in-service stressor.  The 
Veteran was provided notice of the RO's denial and his appellate 
rights in a March 2007 letter.  He did not initiate an appeal of 
that denial.  

Accordingly, the January 2007 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  
As explained above, the Veteran's claims may only be reopened if 
new and material evidence is received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted evidence [i.e., after the January 2007 
rating action] is new and material. 

Prior to January 2007, the Veteran had argued that he had PTSD as 
a result of an in-service assault which resulted in a fractured 
jaw.  During the August 2009 hearing, the Veteran acknowledged 
that this stressor would be impossible to verify because the 
incident was not reported to the police, he cannot recall the 
names of any witnesses, and he lied while seeking treatment to 
conceal the source of his injury.  See, the August 2009 hearing 
transcript, pages 5-11.  Recently, however, the Veteran indicated 
that he was stationed in Hovey, Korea and physically patrolled 
the demilitarized zone for ninety days.  He has indicated that he 
"was always filled with terror due to the eminent threat of 
being attacked by the North Koreans."  See an October 2007 
statement.  The Board considers this contention to fall within 
the ambit of the new regulatory revision.  See 38 C.F.R. 
§ 3.304(f)(3).  

New and material evidence-in the form of the Veteran's 
assertions of hostile military activity-has been received.  
Further, additional medical records, which were received after 
the January 2007 rating action, reflect continued treatment for, 
and evaluation of, depression.  In light of the Court's holding 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds 
this additional evidence is new and material.  Accordingly, the 
previously denied claim for service connection for an acquired 
psychiatric disability, to include PTSD, is reopened.  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a disability manifested by 
erectile dysfunction, claimed as secondary to service-connected 
chronic lumbosacral strain, is denied.

New and material evidence having been received, the appeal to 
reopen the previously denied claim for service connection for an 
acquired psychiatric disorder, asserted to be secondary to the 
service-connected chronic lumbosacral strain, is granted, to this 
extent only.  

New and material evidence having been received, the appeal to 
reopen the previously denied claim for service connection for 
PTSD, is granted, to this extent only.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's acquired psychiatric disability, PTSD, and bilateral 
mandible fracture residuals claims must be remanded for further 
evidentiary development.  

An Acquired Psychiatric Disorder, To Include PTSD

As described above, there is now of record evidence, in the form 
of the October 2007 statement, which suggests the Veteran 
suffered an in-service stressor.  This evidence, while sufficient 
to reopen the claim, is not sufficient to allow the claim.  
Specifically, pursuant to 38 C.F.R. § 3.304(f)(3), a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted must confirm that the Veteran's 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor. 

Accordingly, this aspect of the Veteran's appeal presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether the 
Veteran's diagnosed PTSD is due to his fear of hostile military 
or terrorist activity while patrolling the demilitarized zone.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Further, and based on the nature of the Veteran's recently 
alleged stressor - that he was stationed in Hovey, Korea and in 
fear of enemy activity while patrolling the demilitarized zone - 
the Board believes that it is appropriate to obtain the Veteran's 
service personnel records (if available).  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile.]

Residuals Of A Bilateral Mandible Fracture

The record indicates that the Veteran was afforded a VA 
examination in connection with his service-connected residuals of 
a mandible fracture in June 2006.  During that examination, the 
Veteran complained of difficulty eating due to discomfort opening 
wide and pain in his bilateral temporomandibular joints.  While 
the VA examiner indicated that the Veteran's temporomandibular 
articulation was limited, the examiner did not comment on whether 
the Veteran's pain resulted in any functional loss.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  This evidentiary deficiency 
should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification 
letter pertaining to the issues of 
entitlement to service connection for an 
acquired psychiatric disorder, asserted to be 
secondary to the service-connected chronic 
lumbosacral strain; entitlement to service 
connection for PTSD; and entitlement to a 
disability rating in excess of 20 percent for 
the service-connected residuals of a 
bilateral mandible fracture.  

2.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
repository of records, and request copies of 
Veteran's service personnel records.  All 
efforts to obtain such records should be 
documented in the claims folder.

3.  Obtain records of psychiatric and 
mandible treatment that the Veteran may have 
received at the VA Medical Center in Little 
Rock, Arkansas since December 2009.  All 
records so obtained should be associated with 
the Veteran's claims folder.  

4.  Following completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities clinically 
indicated.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner is requested to provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not that 
the Veteran's claimed stressor of having fear 
of hostile military activity while patrolling 
the demilitarized zone is adequate to support 
a diagnosis of PTSD.  The examiner should 
also provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any clinically indicated 
psychiatric disability other than PTSD was 
caused, or aggravated by, the 
service-connected chronic lumbosacral strain.  

5.  Also, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected residuals of 
a bilateral mandible fracture.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated studies should be performed.

The examiner should provide the Veteran's 
inter-incisal range of motion, as well as his 
lateral excursion range of motion, in 
millimeters.  Also, the examiner should 
discuss any loss of masticatory function 
associated with the service-connected 
bilateral mandible fracture residuals.  

In addition, the examiner should discuss 
whether the Veteran's bilateral mandible 
fracture residuals result in weakened 
temporomandibular movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
disorder.  If feasible, this determination 
should be expressed in terms of the degree of 
additional range of motion lost in 
millimeters.  The examiner should also 
express an opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when the Veteran 
uses his mandible over a period of time.

Complete rationale should be provided for all 
opinions rendered.  

6.  Following the completion of the above, 
readjudicate the reopened claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include as 
secondary to the service-connected chronic 
lumbosacral strain, and entitlement to 
service connection for PTSD; and the 
increased rating claim for the 
service-connected residuals of a bilateral 
mandible fracture.  [In adjudicating the PTSD 
issue on appeal, the agency of original 
jurisdiction should consider the new PTSD 
regulations.]  

If the decisions remain in any way adverse to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
these issues as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


